Case 2:18-cv-04558-JMA-AYS Document 38 Filed 06/04/20 Page 1 of 1 PageID #: 134




            CIVIL CAUSE FOR INITIAL CONFERENCE (Tel)

 BEFORE: JOAN M. AZRACK, U.S.D.J.
 DATE: 6/4/2020       TIME: 1:00 PM                         TIME IN COURT: 15 min.

 CASE:          Barrera v. Pepe Rosso 24 Inc. et al                                FILED
                2:18-cv-04558-JMA-AYS                                              CLERK
                                                                         6/4/2020 1:10 pm
 APPEARANCES:          For Plaintiff: Matthew Farnworth
                                                                           U.S. DISTRICT COURT
                       For Defendant: Francesco Tini                  EASTERN DISTRICT OF NEW YORK
 FTR:                                                                      LONG ISLAND OFFICE

 ☒       Case called.
 ☐       Counsel present for all sides.
 ☐       Briefing schedule set.
                 Moving papers served by:
                 Response:
                 Reply:
                 • Moving party is responsible for filing the fully briefed motion on ECF and
                     providing courtesy copies to Chambers.
 ☐       Case to be referred to the Magistrate Judge for
 ☐       Jury selection and trial is scheduled for
 ☐       A further telephone status conference is set for with Judge Azrack and will be conducted
         through the AT&T conference center. Parties should call 1-877-873-8017 and enter
         access code 4785432# at the prompt.
 ☒       Other: This case is respectfully referred to Mediation. Plaintiff to revise demand and
         defendant to provide a counter prior to Mediation.
